— Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered May 6, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The trial court properly modified its original Sandoval ruling. Defendant’s direct testimony at trial that he was "just” a drug user was misleading under the circumstances, and conveyed the impression that he was not a seller, thereby opening the door to inquiry into his prior conviction for an attempted sale (see, People v Santiago, 169 AD2d 557, lv denied 77 NY2d 1000). We have considered defendant’s remaining arguments and find them to be without merit. Concur— Ellerin, J. P., Rubin, Williams and Tom, JJ.